Citation Nr: 1101668	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  07-38 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for skin rash to the hands, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 until October 
1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in October 2006 and March 2007 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama and Columbia, South Carolina, 
respectively.  


FINDING OF FACT

On December 29, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant as to 
the issues of service connection for PTSD, hearing loss, 
tinnitus, sleep apnea, and a skin rash to the hand have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b) (2009).  Except for 
appeals withdrawn on the record at a hearing, appeal withdrawals 
must be in writing.  38 C.F.R. § 20.204(c) (2009) (as amended by 
68 Fed. Reg. 13235 (April 18, 2003)).

In a December correspondence, prior to promulgation of a decision 
in the appeal, the Veteran requested to withdraw his appeal as to 
the issues of entitlement to service connection for PTSD, hearing 
loss, tinnitus, sleep apnea, and a skin rash to the hands.  

As the Veteran has withdrawn the appeal as to the issues of 
service connection for the above-referenced issues, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and it is dismissed.


ORDER

The claim for entitlement to service connection for PTSD is 
dismissed.

The claim for entitlement to service connection for hearing loss 
is dismissed.

The claim for entitlement to service connection for tinnitus is 
dismissed.

The claim for entitlement to service connection for sleep apnea 
is dismissed.

The claim for entitlement to service connection for skin rash to 
the hands, to include as due to exposure to herbicides, is 
dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


